—In an action to recover damages for breach of contract, the defendants appeal from a judgment of the Supreme Court, Kings County (R.E. Rivera, J.), dated March 4, 2002, which, upon an order of the same court dated September 5, 2001, granting the plaintiff’s motion for summary judgment on the complaint, is in favor of the plaintiff and against them in the principal sum of $130,000.
Ordered that the judgment is affirmed, with costs.
On its motion for summary judgment, the plaintiff established its prima facie entitlement to judgment as a matter of law by demonstrating that the defendant M & Z Headwear, Inc., defaulted on the loan agreement it had with the plaintiff and that the defendants Meilich Herskovitz and Miriam Herskovitz failed to meet their obligations as guarantors on the loan. In opposition to the motion, the defendants failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the plaintiff’s motion for summary judgment on the complaint.
The defendants’ remaining contentions are without merit. Santucci, J.P., McGinity, Townes and Mastro, JJ., concur.